Name: Commission Regulation (EEC) No 1653/92 of 26 June 1992 determining to what extent applications for import licences for calves not exceeding 80 kilograms lodged under Regulation (EEC) No 1350/92 can be met
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  means of agricultural production
 Date Published: nan

 27. 6. 92 Official Journal of the European Communities No L 172/45 COMMISSION REGULATION (EEC) No 1653/92 of 26 June 1992 determining to what extent applications for import licences for calves not exceeding 80 kilograms lodged under Regulation (EEC) No 1350/92 can be met THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1350/92 of 26 May 1992 introducing management measures for imports of certain bovine animals for 1992 ('), and in particular Article 5 ( 1 ) thereof, Whereas Article 2 (3) of Regulation (EEC) No 1350/92 provides for the quantities reserved to customary impor ­ ters to be assigned in proportion to their imports at the full levy during 1989, 1990 and 1991 ; Whereas allocation of the quantities available to operators covered by point (b) in Article 2 (2) is to be made in proportion to the quantities applied for ; whereas since the quantities applied for exceed those available, a fixed percentage reduction should be set, HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for live animals of the bovine species weighing not more than 80 kilograms shall be met to the following extent : (a) for importers covered by (a) in Article 2 (2) of Regula ­ tion (EEC) No 1350/92, 10,030 % of the quantity imported in 1989, 1990 and 1991 ; (b) for importers covered by (b) in Article 2 (2) of Regula ­ tion (EEC) No 1350/92, 0,574 % of the quantity applied for. Article 2 This Regulation shall enter into force on 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 145, 27. 5. 1992, p. 42.